Citation Nr: 1035927	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Crohn's disease with hiatal hernia and acid reflux.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION


The Veteran served on active duty from May 2000 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affair (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
Crohn's disease with hiatal hernia and acid reflux and assigned a 
30 percent disability evaluation, effective May 2006.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to an increased rating for the Veteran's service-
connected Crohn's disease with hiatal hernia and acid reflux.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill VA's 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

The Veteran contends that his service-connected Crohn's disease 
with hiatal hernia and acid reflux is worse than the current 
evaluation contemplates.  At the June 2010 hearing, the Veteran 
reported experiencing constant pain, bleeding, weight loss, 
malnourishment, and weekly constipation and diarrhea.  In his 
substantive appeal, received in October 2007, the Veteran 
explained that his daily life is scheduled around his disability, 
and he endures discomfort in his lower abdomen, lower abdominal 
pain, distended gut with bloating, heavy fatigue due to anemia, 
chronic diarrhea, constipation, and the routine taking of 20 
prescription pills daily.  The Veteran asserts that he should 
receive a higher disability evaluation for his service-connected 
disability.  

Review of the evidentiary record shows that the Veteran's most 
recent VA examination in conjunction with his claim was conducted 
in September 2006.  At the June 2010 personal hearing, the 
Veteran testified that his symptoms associated with his service-
connected Crohn's disease with hiatal hernia and acid reflux have 
worsened in severity since the September 2006 VA examination, 
provided by QTC Medical Services.  The Board finds that further 
examination is required so that the decision is based on a record 
that contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not 
adequately reveal the current state of that disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination).  Therefore, the Board 
finds that an additional VA examination is necessary to clarify 
the current severity of his disability.  

It is also noted that the Veteran recently sought treatment for 
his service-connected Crohn's disease with hiatal hernia and acid 
reflux.  During the June 2010 hearing, the Veteran stated that he 
was currently under the care of two gastrointestinal (GI) 
specialists.  One physician has been assigned to him at the local 
VA facility, and the other GI specialist, Dr. Roberts, is a 
private physician affiliated with VA.  He explained that Dr. 
Roberts no longer works at the VA facility, but believes that his 
medical records from Dr. Roberts should be with his current VA 
treatment records.  The RO/AMC should ensure that the claims 
folder contains updated VA treatment records and any additional 
private treatment records.  

In short, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development is necessary. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all health care 
providers where he has received recent 
treatment for his service-connected 
disability.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of all related medical 
records (unless the identified records are 
already associated with the claims file).  
Regardless of whether or not the Veteran 
responds, obtain his most recent VA 
treatment records from the Oklahoma City VA 
Medical Center.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected Crohn's 
disease with hiatal hernia and acid reflux 
disease.  Any indicated diagnostic tests 
and studies should be accomplished, and all 
pertinent symptomatology and findings 
should be reported in detail.  The report 
should set forth all objective findings, 
particularly the current severity of his 
symptoms associated with the service-
connected disability.  A complete rationale 
for all opinions should be provided.  The 
Veteran's claims file, to include a copy of 
this Remand, should be made available to 
and reviewed by the examiner.  The 
examination report should reflect that such 
review was accomplished.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


